[Cite as State v. Baucom, 2022-Ohio-2284.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-21-1108
                                                                      L-21-1109
        Appellee
                                                 Trial Court No. CR0202002158

v.

Carlin Baucom                                    DECISION AND JUDGMENT

        Appellant                                Decided: June 30, 2022

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy Jarrett and Khaled Elwardany, Assistant Prosecuting
        Attorneys, for appellee.

        Emil G. Gravelle, III, for appellant.

                                             *****

        DUHART, J.

        {¶ 1} This is a consolidated, delayed appeal filed by appellant, Carlin Baucom,

from the April 1, 2021 judgment of the Lucas County Court of Common Pleas. For the

reasons that follow, we affirm the trial court’s judgment.
       {¶ 2} Appellant sets forth two assignments of error:

              A. Mr. Baucom’s convictions should be reversed and vacated due to

       the fact that Crim.R. 11(F) was not followed because off-the-record

       agreements between the prosecutor, defense counsel, and the court were

       only briefly mentioned at the plea hearing but not included in the plea

       agreement.

              B. Mr. Baucom was denied the effective assistance of counsel, in

       violation of the Sixth Amendment to the United States Constitution and

       Article I, Section 10 of the Ohio Constitution, when his trial counsel failed

       to properly preserve a meaningful factual record of the off-the-record

       agreement for appellate review.

                                       Background

       {¶ 3} Appellant was charged by indictment, on September 25, 2020, with one

count of having a weapon while under disability, a third-degree felony. He was arraigned

and pled not guilty. Following several pretrial conferences, numerous writs of capias

ordered and withdrawn, and other trial court proceedings, a change of plea hearing was

held on February 11, 2021. At the hearing, appellant entered a guilty plea to the amended

charge of attempted having weapons while under disability, a fourth-degree felony. On

March 31, 2021, he was sentenced to 17 months in prison. The trial court’s judgment

entry was filed on April 1, 2021.




2.
       {¶ 4} On June 2, 2021, appellant filed a notice of appeal, which was assigned case

No. L-21-1108. On June 7, 2021, appellant filed a motion for leave to file a delayed

appeal, which was assigned case No. L-21-1109. The motion for delayed appeal was

granted, and the cases were consolidated.

                                  First Assignment of Error

       {¶ 5} Appellant argues his guilty plea should be reversed and vacated because the

entire plea agreement between the parties was not placed on the record as required by

Crim.R. 11(F). He contends there was definitely some type of off-the-record agreement

which was not placed on the record or in the plea agreement. Appellant asserts the terms

of this off-the-record bargain, made in front of the court, appear nowhere in the oral or

written plea agreement. He submits “the question remain[s] were the actions of the trial

court and parties after the trial court accepted the plea[,] part of the negotiated plea or the

off-the-record agreement.” Appellant queries: “[t]he fact that the prosecution remained

silent at sentencing or that the trial court promised that judicial release might be

considered - were these actions part of the off-the record agreement?” In support,

appellant cites to several cases, including State v. Grigsby, 2d Dist. Greene No. 02CA16,

2003-Ohio-2823; State v. Drake, 9th Dist. Summit No. C.A. 12859, 1987 WL 9836

(April 15, 1987); and State v. Smith, 11th Dist. Lake No. 98-L-104, 1999 WL 454482

(June 25, 1999).




3.
       {¶ 6} The state counters appellant’s assignments of error are premised on the

absence of an unspecified term from the sentencing hearing and the written plea

agreement, but appellate review is limited to information in the record, as defined in

App.R. 9(A). The state argues in order to show the trial court committed reversible error,

appellant must be able to prove prejudice based on information in the record. The state

observes appellant has not filed a motion to withdraw plea, nor has he argued that the

prosecution breached any obligation under the plea agreement. The state also asserts

appellant did not point to any objections to preserve an alleged Crim.R. 11(F) violation

for appeal purposes, nor did he demonstrate a plain or obvious error. The state cites to

numerous cases including State v. Holbern, 6th Dist. Lucas No. L-76-040, 1976 WL

188363 (June 11, 1976).

       {¶ 7} A review of the record shows appellant did not lodge any objections with the

trial court that the entire plea agreement was not placed on the record. Thus, we are

limited to plain error review.

                                        Standard

       {¶ 8} Crim.R. 52(B) provides that “[p]lain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the court.”

Moreover, “[p]lain error does not exist unless, but for the error, the outcome of the

criminal proceedings would clearly have been different.” State v. Ferreira, 6th Dist.

Lucas No. L-06-1282, 2007-Ohio-4902, ¶ 11. A reviewing court should only recognize




4.
plain error “if the error seriously affects the fairness, integrity or public reputation of

judicial proceedings.” State v. Ahlers, 6th Dist. Erie No. E-14-005, 2015-Ohio-131, ¶ 15,

quoting State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002). Plain error

should be noticed “with the utmost caution, under exceptional circumstances and only to

prevent a manifest miscarriage of justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d

804 (1978), paragraph three of the syllabus.

                                             Law

       {¶ 9} Crim.R. 11(F) states, in relevant part, that “[w]hen a negotiated plea of

guilty or no contest to one or more offenses charged or to one or more other or lesser

offenses is offered, the underlying agreement upon which the plea is based shall be stated

on the record in open court.”

       {¶ 10} In Holbern, we held:

       Crim. R. 11(F) is procedural in nature; a violation of Crim. Rule 11(F) does

       not automatically prejudice the constitutional rights of the defendant. See

       Chapman v. California (1967), 386 U.S. 18. The defendant-appellant does

       not claim that the plea bargaining agreement was violated in the case at bar,

       nor did he try to withdraw his plea. The noncompliance with Crim. R. 11(F)

       is a harmless error which does not affect a substantial right. Crim. R.

       52(A). Id. at *1.




5.
      {¶ 11} In Chapman v. California, 386 U.S. 18, 21, 87 S.Ct. 824, 17 L.Ed.2d 705

(1967), the United States Supreme Court set forth:

      The application of a state harmless-error rule is, of course, a state question

      where it involves only errors of state procedure or state law. But the error

      from which [Chapman and Teale] suffered was a denial of rights

      guaranteed against invasion by the Fifth and Fourteenth Amendments,

      rights rooted in the Bill of Rights * * *.

                                         Analysis

      {¶ 12} The record shows that at appellant’s plea hearing, the state represented the

plea agreement involved appellant tendering a guilty plea to the amended charge of

attempted having weapons while under disability, a fourth-degree felony. Both appellant

and his trial counsel agreed that was their understanding of the agreement. Appellant was

then sworn and asked if anybody threatened him or promised him anything in order to

enter the plea, and appellant responded in the negative. The judge recounted the state’s

representation that the charge would be amended to attempted having weapons while

under disability, a fourth-degree felony. Appellant agreed that was his understanding,

and he did not have any questions about it. The trial court accepted the plea, found

appellant in violation of R.C. 2923.02 and 2923.13(A)(2) and (B), referred appellant for a

presentence report and scheduled a sentencing hearing.




6.
       {¶ 13} Appellant’s trial counsel requested a bond reduction, as “[t]here are

extenuating circumstances, which you do know about, that he’s going to follow through

with, he wants to follow through with, * * * and there are some other things that we’re

going to be potentially helping the State with.” The state responded “as far as the things

that we spoke about off [of] the record, I would say [appellant] has held up his end of

[the] bargain, so with that, the State has no objection * * *.” The trial court changed

appellant’s bond to an own recognizance (OR) bond.

       {¶ 14} No objections were made at the plea hearing.

       {¶ 15} The plea agreement set forth, inter alia, that “I withdraw my former not

guilty plea and enter a plea of GUILTY to: * * * ATTEMPTED HAVING WEAPON

WHILE UNDER DISABILITY * * * a felony of the 4th degree * * * No promises have

been made except as part of this plea agreement, stated entirely as follows: None.”

       {¶ 16} At the sentencing hearing, appellant’s trial counsel stated:

       [W]e take a guy with an extensive criminal history who, more of often than

       not, would use language unbecoming in a courtroom when confronted with

       an officer, to now 100 percent cooperating. So given that, without putting

       too much onto the record, and given your extensive background knowledge

       of the issue, I’m going to ask [for] * * * probation.




7.
       {¶ 17} Appellant, when asked if he had anything to add, said “I would really

appreciate a chance to have probation. I don’t have any problem with substance abuse,

that was long gone in my past. I really hope that you give me a chance, ma’am.”

       {¶ 18} The trial court sentenced appellant to 17 months in prison, noting appellant

was on his eleventh felony, many of which involved firearms, and he had not done well

in the past when placed on community control. The court found appellant was a risk to

the safety of the community.

       {¶ 19} No objections were lodged at the plea hearing.

       {¶ 20} Upon review, while appellant asserts the entire plea agreement between the

parties was not placed on the record, he has not proffered what the entire plea agreement

involved or what information was not placed on the record. Moreover, both appellant

and his trial court agreed, at the plea hearing, that their understanding of the agreement

involved appellant tendering a guilty plea to the amended charge of attempted having

weapons while under disability, a fourth-degree felony. Further, the record is devoid of

any argument that the plea agreement was violated. In addition, appellant did not object,

at the plea hearing or sentencing hearing, that the entire plea agreement was not placed on

the record, and he did not seek to withdraw his plea.

       {¶ 21} We find, on the authority of Holbern, if the entire plea agreement was not

placed on the record, such noncompliance with Crim.R. 11(F) would not be plain error,

but would constitute harmless error. We further find the cases upon which appellant




8.
relied are distinguishable and inapplicable. Accordingly, appellant’s first assignment of

error is not well-taken.

                               Second Assignment of Error

       {¶ 22} Appellant argues his trial attorney “failed to preserve any record of the off-

the-record agreement with the prosecutor and the trial court relating to the negotiations

for [appellant’s] plea and sentence where the prosecutor confirmed that there was an off-

the-record agreement.” Appellant asserts his attorney “also failed to preserve any really

meaningful record of the off-the-record agreement for purposes of Crim.R. 11(F), and its

impact on [appellant’s] decision to plead guilty, for review by this Court.” Appellant

maintains he was prejudiced by his attorney’s failure to preserve the record. In support,

appellant cites to several cases including State v. Irwin, 184 Ohio App.3d 764, 2009-

Ohio-5271, 922 N.E.2d 981 (7th Dist.) and In re Walker, 10th Dist. Franklin No. 98AP-

1548, 1999 WL 717317 (Sept. 16, 1999).

       {¶ 23} The state counters appellant cannot demonstrate he would not have entered

the plea but for his counsel’s failure to include the allegedly missing term part of the

record, without demonstrating the precise term he alleges was omitted.

                                            Law

       {¶ 24} To prevail on a claim of ineffective assistance of counsel, an appellant must

prove trial counsel’s performance was deficient, because it fell below an objective

standard of reasonable representation, and but for counsel’s errors, there is a reasonable




9.
probability the outcome of the trial would have been different. State v. Lewis, 6th Dist.

Lucas No. L-18-1069, 2019-Ohio-3929, ¶ 35, citing Strickland v. Washington, 466 U.S.

668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “One of counsel’s duties is to preserve

the record for appeal.” Irwin at ¶ 243. “If trial counsel failed to preserve an issue for

appeal that would have resulted in a reasonable probability that the results would have

been different, appellant may have received ineffective assistance of counsel.” Walker at

*3.

                                          Analysis

       {¶ 25} Upon review, appellant’s assigned error is again based on an off-the-record

agreement, with no suggestion as to what the entire plea agreement entailed or what facts

were not placed on the record. We find appellant has not shown his trial counsel’s failure

to object that the entire plea agreement was not placed on the record was deficient, that

appellant was prejudiced, or that outcome of the criminal proceeds would have clearly

been different. Accordingly, appellant’s second assignment of error is not well-taken.

       {¶ 26} For the foregoing reasons, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                         Judgment affirmed.




10.
                                                                            State of Ohio
                                                                        v. Carlin Baucom
                                                                    L-21-1108, L-21-1109




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Christine E. Mayle, J.                         ____________________________
                                                       JUDGE
Myron C. Duhart, P.J.
CONCUR.                                        ____________________________
                                                       JUDGE

Gene A. Zmuda, J.
CONCURS IN JUDGMENT
ONLY.                                          ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




11.